Citation Nr: 1103509	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  08-08 162	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).



ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from November 2000 to November 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


REMAND

The Veteran was first afforded a VA examination for compensation 
purposes in November 2007.  During the examination, the Veteran 
reported having intrusive memories, recollections, flashbacks, 
and nightmares pertaining to his experiences in service.  He 
stated that he was hypervigilant and hypersensitive to sounds and 
would often wake up sweating.  The VA examiner found the Veteran 
to be alert and oriented to time, place, and person.  No 
delusions, psychosis, hallucinations, or suicidal or homicidal 
ideations were present.  The examiner determined that the Veteran 
met the criteria for an Axis I diagnosis of PTSD as set forth in 
the Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed.1994) (DSM-IV).  The examiner also provided a global 
assessment of functioning (GAF) score of 62, which he stated 
reflected the impact of the Veteran's PTSD on his social 
problems.  Based on the examination report, the RO assigned a 30 
percent disability rating in connection with an award of service 
connection for PTSD.  

In a January 2008 notice of disagreement (NOD), the Veteran 
reported that his psychiatric disability interfered with his 
ability to seek out or to sustain gainful employment.  He stated 
that his wife felt that his hygiene was unacceptable.  Often 
times he would forget when he last performed hygiene-related 
activities, or just did not care to take care of himself in that 
manner.  He reported suicidal thoughts and ideations, as well as 
thoughts of harming others.  He reported a depressed mood and 
panic attacks a few times a week.  He stated that he did not feel 
the need to interact with his friends or family, and found it 
hard it maintain any kind of relationship with them.  The Veteran 
indicated that he would drink often and took significant amounts 
of medication for his PTSD.  He stated that he felt numb and 
emotionless, and often experienced unprovoked, and at times 
violent, outbursts of anger directed towards his wife and 
children.

Also in January 2008, the Veteran submitted a statement from his 
wife, who offered her observations of the Veteran's symptoms.  
She stated that the Veteran regularly had emotional outbursts of 
anger during which he would punch walls and doors, curse, and 
yell.  She reported that the Veteran had nightmares several times 
a week, which had increased in frequency and severity in the past 
few months.  She stated that the Veteran's sleep was restless and 
that he would wake in panic and be sweating.  She reported panic 
attacks no less than two or three times a week, and headaches a 
few times a month.  She stated that the Veteran kept to himself, 
rarely socializing with family or friends.  She indicated that he 
was easily angered and frustrated when in public.  She further 
indicated that he was apathetic and "emotionally numb."  She 
stated that the Veteran's mood impacted his relationship with 
their children and that divorce was frequently discussed.  

A VA psychiatry treatment note dated on January 7, 2008 indicated 
that the Veteran had presented with symptoms of irritability and 
rage attacks, poor sleep, intrusive memories of combat, and 
detached and emotional numbing.  It was noted that he was 
unemployed at the time, the financial stress of which he believed 
made him easily annoyed with long lines and traffic.  He reported 
being verbally aggressive in traffic, but denied ever losing 
control of his temper completely.  Being with his wife and 
children helped him control himself.  He reported regular vivid 
flashbacks and nightmares every other night.  His mood was angry 
and depressed.  He had occasional thoughts of suicide, but no 
intention or plan.  The VA psychiatrist noted that the Veteran's 
speech and motor skills were within normal limits and that his 
affect was not congruent.  He was able to smile and laugh at 
times.  A GAF score of 50 was recorded.  That same month, by way 
of a decision review officer (DRO) decision, the Veteran's 
disability rating was increased to 50 percent, effective August 
31, 2007.  

In February 2009, the Veteran underwent a VA PTSD examination.  
The examiner indicated that the claims file was unavailable for 
review.  The Veteran related his family and military history to 
the examiner.  He also commented on his daily routine, stating 
that he is essentially homebound on account of his irritability 
and temper.  The Veteran stated that he drank six to seven beers 
a day.

The VA examiner found that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  He stated that although the claims 
folder indicated the use of medication for PTSD, the Veteran had 
none of the sequelae.  The examiner provided an Axis I diagnosis 
of alcohol dependence and affective disorder, mixed, non-
psychotic.  A GAF score of 75 was assigned.  The examiner also 
determined that the Veteran was capable of working, but that he 
was in potential need of vocational intervention.  

In March 2009, records from the VA medical center (VAMC) in 
Chicago, Illinois, dated from September 2007 to January 2009, 
were associated with the claims folder.  Of note, a February 2008 
mental health treatment note includes a GAF score of 60.  The 
records also show that the Veteran was seen in April 2008 for an 
initial mental health evaluation.  At that time, he presented 
with a broad range of symptoms related to his PTSD, which he 
stated had been increasing in severity since service.  During the 
evaluation, the Veteran reported that his relationship with his 
wife was strained, but that both were committed to the 
relationship and separation had not been discussed.  His primary 
problem was noted to be anger management impairment.  He also 
presented with intrusive thoughts and memories, and nightmares 
about his military experiences, which involved extensive combat.  
The evaluator rendered an Axis I diagnosis of PTSD, secondary to 
combat experiences and assigned a GAF score of 35.  

In October 2009, the Veteran underwent another VA examination to 
assess the severity of his PTSD.  At the outset of the 
examination report, the examiner stated that the claims folder 
was not available for review.  During the examination, the 
Veteran reported irritability and stated that he was easily 
angered.  People and socializing were avoided.  He stated that he 
felt on guard, especially at night.

The examiner noted that the Veteran was oriented to person, 
place, and time, spoke clearly, and appeared to be calm and in 
good spirits.  Suicidal and homicidal thoughts were denied.  
Hallucination and delusions were also denied.  The examiner then 
stated that that the claims folder and previous VA examination 
reports were reviewed.  The examiner rendered an Axis I diagnosis 
of depressive disorder and assigned a GAF score of 68.  He found 
that the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD, stating that the Veteran did not experience behavioral 
or social changes, or heightened physiological arousal due to 
service.  The examiner then noted that the affective disorder 
that was diagnosed in February 2009 was the same as the 
depressive disorder currently diagnosed.  

The Veteran was scheduled for another VA PTSD examination in July 
2010.  However, he failed to report for that examination.  
Generally, "[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record."  
38 C.F.R. § 3.655(b) (2010).  However, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  

A medical opinion arising from a medical examination is 
considered adequate "where it is based upon consideration of the 
veteran's prior medical history and examinations and also 
describes the disability, if any, in sufficient detail so that 
the Board's 'evaluation of the claimed disability will be a fully 
informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  
The opinion "must support its conclusion with an analysis that 
the Board can consider and weigh against contrary opinions."  
Id. at 124.

Here, the Veteran has undergone three VA examinations in 
connection with this PTSD claim.  Two of the three VA examiners 
found that the Veteran did not meet the DSM-IV criteria for PTSD; 
it is unclear, however, whether those examiners ever reviewed the 
claims folder and relevant evidence of record prior to arriving 
at their opinions.  The February 2009 examiner specifically 
indicated that the claims folder was unavailable and stated that 
the claims folder had been requested and an addendum would be 
added.  It does not appear that the claims folder was 
subsequently provided to the February 2009 VA examiner, as the 
claims folder contains no addendum to the February 2009 VA 
examination report.  Further, the October 2009 VA examiner 
initially stated that the claims folder was unavailable for 
review.  Then, in the body of the examination report, he stated 
that the claims folder and prior VA examination reports had been 
reviewed.  The examiner did reference the substance February 2009 
VA examination, which suggests that, at a minimum, that report 
was reviewed.  It is unclear, however, whether the claims folder, 
or any evidence other than the February 2009 VA examination 
report, was indeed reviewed.  

Failure to review the claims folder does not, by itself, 
automatically render a medical opinion inadequate.  See Nieves-
Rodriguez, 22 Vet. . 295, 301 (2008); see also Snuffer v. Gober, 
10 Vet. App. 400, 403-04 (1997) (review of claims file not 
required where it would not change objective and dispositive 
findings made during medical examination).  Here, however, the 
evidence of record since 2007, to include the lay statements 
submitted by the Veteran and his wife, the GAF scores ranging 
from 35 to 75, prior VA examination reports, and the VA treatment 
reports relevant to the Veteran's PTSD, varies widely with 
respect to diagnosis and severity of symptoms of PTSD.  The Board 
thus finds that the VA examiners' failure to review the entire 
claims in this case makes the February and October 2009 VA 
examinations inadequate for rating purposes.  See Stefl, supra.  
Accordingly, the Board finds that this matter must be remanded in 
order to obtain a VA examination that determines whether the 
Veteran currently suffers from PTSD, assesses the current level 
of severity of the Veteran's PTSD symptoms, reconciles the 
conflicting evidence regarding the severity of the Veteran's PTSD 
over the course of a short time span, and provides an analysis of 
the Veteran's disability from 2007 to the present.  Specifically, 
the examiner should conduct an analysis of the severity of the 
Veteran's PTSD from 2007 forward.  The examiner should also 
attempt to reconcile and provide a rationale for the different 
GAF scores seen in the medical evidence from the 2007 VA 
examination until the present.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his PTSD since 
service.  The AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
have not been previously secured and 
associate them with the claims folder.

2.  After completing this development, 
the AOJ should arrange for the Veteran 
to be scheduled for a VA examination 
by a psychiatrist other than those 
whose evaluations are currently 
contained in the Veteran's claims file  
The claims folder, and a copy of this 
remand, must be provided to and 
reviewed by the examiner prior to 
conducting the required examination.  
(Advise the Veteran that failure to 
appear for an examination as 
requested, and without good cause, 
could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  

The examiner should make all findings 
necessary to apply the rating 
criteria, paying particular attention 
to determining whether the Veteran 
currently suffers from PTSD, assessing 
the severity of any PTSD symptoms, and 
assigning a GAF score under Axis V.  
The examiner should specifically 
consider the Veteran's January 2008 
NOD and his wife's statement in 
support of his claim, the November 
2007, February 2009, and October 2009, 
VA examination reports, and the VA 
treatment reports showing treatment 
for PTSD.  The examiner should be 
asked to reconcile his or her findings 
and conclusions with the three VA 
examinations already of record.  

The examiner should also comment on 
the Veteran's level of occupational 
impairment caused by any PTSD symptoms 
and assign a global assessment of 
functioning (GAF) score, with its 
meaning explained in the context of 
the rating criteria.  The examiner 
should be asked to reconcile his or 
her findings and conclusions with the 
GAF scores already of record.  The 
examiner should explain the 
differences in the GAF scores provided 
in November 2007, January 2008, 
February 2008, April 2008, February 
2009, and October 2009.

If the examiner's conclusions and 
opinions differ with any conclusions 
or opinion already of record, the 
rationale for these differences must 
be explained.  A complete rationale 
should be provided for all opinions 
expressed.

The examiner should provide a 
longitudinal analysis of the Veteran's 
PTSD from 2007 forward, and if 
possible, attempt to differentiate 
between symptoms related to his PTSD 
diagnosis and his major depression.  
(If the Veteran fails to appear for 
examination, the examiner should 
review the record and provide answers 
to the questions presented above, to 
the extent possible, especially with 
respect to whether the Veteran in fact 
has PTSD.)

3.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request, especially with respect 
to the instructions to provide a 
longitudinal analysis of the Veteran's 
PTSD from 2007 and an analysis of the 
divergent GAF scores previously 
assigned to the Veteran.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.   

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

